Mr. Justice Baker delivered the opinion of the court. 3. Corporations, § 597*—where evidence sufficient to show succession to another corporation. Evidence which shows the identity of name of a second corporation with a first, that the second had the same president as the first, that it carried on a business of the same character as the first and by agreement of the stockholders took the goods, accounts, etc., and assumed the debts of a branch of the first from a certain date, and that the charter of the second recited that it was “formed for the purpose of continuing and taking over one of the same name,” is sufficient to warrant a finding that the second was a successor of the first. 4. Corporations, § 325*—when contract intra vires. Where the charter of a corporation authorizes it to carry on all kinds of interior decorations, it may if necessary to complete a contract for decorating, buy flowers to be used for that purpose.